PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/886,757
Filing Date: 1 Feb 2018
Appellant(s): DANIEL et al.



__________________
Oleg F. Kaplun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15, 18-19, and 45-47 rejected under 35 U.S.C. 103.

(2) Response to Argument
Applicant's arguments filed 06/24/2020 have been considered but they are not fully persuasive.
In response to applicant’s argument on page 6 regarding the 112 rejection, the argument is considered persuasive and the rejection under 35 U.S.C. § 112 is withdrawn.
1. The applicant argues on page 4, second paragraph, that Griffiths does not teach or suggest a bone graft containment device, nor does it teach or suggest a plurality of cage segments including channels “configured to be packed with a bone graft material”, the examiner respectfully disagrees.  As can be seen in the rejection of claim 1, the structure of the spacer of Griffiths meets the limitations set forth in claim 1.  As for patentability of a product, the method in which Griffiths discloses using the device is moot, the structure of the device itself is considered.  MPEP 2114.II states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).” 
Furthermore, the instant claims of this application are claiming a channel configured to be packed with bone graft material.  The channel of Griffiths is sized and shaped in such a way that it can be considered as “configured to be packed with bone graft material”.  There is nothing hindering it from doing so, in fact, it suggests using bone growth catalysts in its spacer (see Griffiths, paragraph 0011), which would promote bone growth within the channel.   In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated: [N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is inherently of such a shape ‘as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake of a package when the top is mounted to the container.’ The examiner therefore correctly found that Harz established a prima facie case of anticipation. Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  
2. The applicant argues on page 4, third paragraph, that Griffiths describes a solid spacer configured to be temporarily placed in a space from which bone has been resected to maintain a spacing during treatments implemented prior to solutions that are to reside in the space permanently.  The examiner agrees that Griffiths does teach the use of the spacer as temporary, however, the examiner respectfully disagrees that this is the only use.  As stated above paragraph 0011 of Griffiths disclose the coating of therapeutic agents on the spacer, such as bone morphogenetic proteins.  Bone morphogenetic proteins are utilized to promote bone growth.  Haimov et al (J Oral Maxillofac Res 2017 (Apr-Jun): vol. 8, No 2, e1, p.1-12) reviewed 41 studies and selected 8 to systematically review the osseointegration process improvement by bone morphogenetic protein coating on titanium implant surfaces.  They concluded that it is clearly shown from most of the examined studies that bone morphogenetic protein increases bone regeneration.  Additionally, McKay (US 2010/0161074 A1) discloses a biomedical implant with osteogenic factors and a solid impermeable membrane occluding a portion of its surface for the generation of new bone growth at the target site of the implant.  The implant is porous, bioresorbable, and forms a three dimensional architectural scaffold for the formation of new bone tissue.  Osteogenesis or new bone growth occurs when the biomedical implant is imbedded with bone morphogenetic protein (BMP) and interacts with the host site (see McKay, paragraph 0007, lines 19-21).  As evidenced by the prior art, bone morphogenetic proteins are utilized on implants and scaffolds to promote bone growth.  Griffiths would not have suggested spraying, dipping, soaking, impregnating, or coating via chemical vapor deposition, the spacer with therapeutic agents such as BMP (see Griffiths, paragraph 0011) if there was not a consideration to permanently implant the spacer or at least to encourage bone growth, which packing with bone graft would further encourage.  Furthermore, paragraph 0017 of Griffiths states, “A second spacer may be selected and placed for permanent introduction into the cavity”.  Paragraphs 0032 and 0033 of Griffiths also disclose the removal of the first spacer and the introduction of a second permanent spacer.  
The applicant argues further in this paragraph that Griffiths suggests the spacer be formed of bioinert materials.  Bioinert materials are ones which do not initiate a response or interact when introduced to biological tissue.  This is a requirement for most materials which are implanted in a patient so as not to illicit an immune response, and does not imply that the spacer cannot be permanently implanted.  
3. The applicant argues on page 5, second paragraph, that Griffiths does not make any claims with respect to a size or shape of the channel of the spacer.  The applicant also does not make any claims with respect to the size and shape of the channel, only that it is configured to be packed with bone graft material.  Likewise, Griffiths possesses a channel, and nothing precludes it from being packed with bone graft material.
The applicant further states in this paragraph that Griffiths never suggests that any therapeutic agents are applied within the channels of the spacer, however, paragraph 0011 of Griffiths states that the therapeutic agent is applied to the spacer by spraying, dipping, soaking, impregnating, or coating via chemical vapor deposition.  At least dipping and soaking would result in the therapeutic agent coating the entire implant, including the channel.
4. The applicant argues on page 6, second paragraph that the recitation of “bone graft containment device” and “channels configured to be packed with a bone graft material” impose significant structural restrictions on the claimed apparatus, such as restrictions on the size and shape of the device and the materials of which the device can be formed.  Figure 9 of Griffiths depicts the bone graft containment device implanted within a patient, therefore it is suitable for “placement within a target space of a bone” and paragraph 0069 of Griffiths discloses biocompatible materials.   The applicant continues to argue that the channel must be configured “to hold bone graft material in a desired location in a manner that permits the bone graft material to encourage and guide the generation of new bone in the gap/space”.  Figure 9 depicts a bone plate, which secures the implant in the desired location and as stated above when the device is coated with therapeutic agents the bone graft material would encourage and guide the generation of new bone in the gap/space where the implant is secured.
	5. The applicant argues on page 6, third paragraph that a precise match to the intended function is imperative as subtle differences in structure (size and shape) can make a device suitable for use in one application positively harmful if applied in a manner for which it was not designed.  The examiner would like to point out that the instant claims never provides a limitation for the size or shape of the channels, only that they are aligned along the longitudinal axis, and configured to be packed with a bone graft material.  MPEP 2112.01.I states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  The applicant has not shown that the channels which are claimed are different than the channels of Griffiths.  The channels are designed or constructed such that they can be packed with a bone graft material.  
	6.  The applicant argues on page 7, second paragraph that nothing in the cited art provides to those skilled in the art any motivation to modify a temporary spacer such as Griffiths to perform an entirely new, permanent function in spaces and conditions and in a manner not shown or suggested in the cited art.  The examiner respectfully disagrees.  As stated above, paragraphs 0032 and 0033 of Griffiths disclose removing the temporary spacer and implanting a second permanent spacer, therefore, it is suggested by Griffiths to utilize their spacer in a permanent manner.  
	The applicant further argues that Griffiths in view of Mikhail is combined with impermissible hindsight.  Mikhail teaches a container that is sized and shape for mandibular applications, which is analogous art.  Mikhail further teaches packing bone graft in channels for the purpose of forming fibrous tissue within a channel.  It would have been an obvious modification to a person having ordinary skill in the art to pack the channels of Griffiths spacer with bone graft to form fibrous tissue within the channel, especially because the device is coated with therapeutic agents which encourage bone growth, is secured within a space by a bone plate, and it is suggested the device can be permanently implanted within the space.
	 The applicant further argues that the therapeutic agent are only described as being utilized for the prevention of infection.  However, in paragraph 0062 of Griffiths the therapeutic agent which are appropriate to prevent infection within the resection cavity includes antibiotics and antiseptics.  BMP is not an antibiotic or antiseptic.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.L.Z./Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774   

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.